ICJ_172_ApplicationCERD_QAT_ARE_2018-07-23_ORD_01_NA_05_FR.txt.                       481 	




                                     OPINION DISSIDENTE DE M. LE JUGE SALAM



                         1. Je suis au regret de ne pouvoir m’associer aux conclusions de la
                      majorité concernant la compétence prima facie de la Cour pour indiquer
                      des mesures conservatoires, ainsi que le demande le Qatar qui cherche, en
                      l’espèce, à fonder cette compétence sur l’article 22 de la convention inter-
                      nationale sur l’élimination de toutes les formes de discrimination raciale
                      (ci‑après, la « CIEDR »).
                         2. Je suis persuadé que la Cour n’a pas prima facie compétence ratione
                      materiae dans la mesure où le différend entre les Parties n’apparaît pas
                      concerner l’interprétation et l’application de la CIEDR. En effet, il ressort
                      de l’article premier de la CIEDR que cette convention s’applique à « toute
                      distinction, exclusion, restriction ou préférence fondée sur la race, la cou-
                      leur, l’ascendance ou l’origine nationale ou ethnique ». Or, la discrimina-
                      tion fondée sur la « nationalité », objet des griefs de la demanderesse, ne
                      s’y trouve pas mentionnée.
                         3. De plus, lorsque je lis cette disposition à la lumière de l’article 31 de
                      la convention de Vienne sur le droit des traités de 1969 qui appelle à une
                      interprétation « de bonne foi suivant le sens ordinaire à attribuer aux
                      termes », « dans leur contexte » et « à la lumière de [l’]objet et [du] but [du
                      traité] », je ne peux m’empêcher d’observer que :

                      a) Les termes « origine nationale ou ethnique » utilisés par la convention
                         diffèrent, selon leur sens ordinaire, de celui de nationalité.
                      b) Quant au contexte, j’observe que la CIEDR a été adoptée dans le cadre
                         historique de la décolonisation et de la postdécolonisation et s’inscrit
                         dans cet effort pour éliminer toute forme de discrimination et de ségré-
                         gation raciale. En effet, son préambule affirme :
                                 « Considérant que les Nations Unies ont condamné le colonialisme
                             et toutes les pratiques de ségrégation et de discrimination dont il s’ac-
                             compagne, sous quelque forme et en quelque endroit qu’ils existent,
                             et que la Déclaration sur l’octroi de l’indépendance aux pays et aux
                             peuples coloniaux, du 14 décembre 1960 [résolution 1514 (XV) de
                             l’Assemblée générale], a affirmé et solennellement proclamé la néces-
                             sité d’y mettre rapidement et inconditionnellement fin,
                             ��������������������������������������������������������������������������������������������������������������
                                 Convaincus que toute doctrine de supériorité fondée sur la diffé-
                             renciation entre les races est scientifiquement fausse, moralement
                             condamnable et socialement injuste et dangereuse et que rien ne sau-
                             rait justifier, où que ce soit, la discrimination raciale, ni en théorie ni
                             en pratique,

                      79




7 Ord 1145.indb 154                                                                                                                            11/06/19 14:31

                      482 	                   application de la ciedr (op. diss. salam)

                             ��������������������������������������������������������������������������������������������������������������
                                 Alarmés par les manifestations de discrimination raciale qui
                             existent encore dans certaines régions du monde et par les poli-
                             tiques gouvernementales fondées sur la supériorité ou la haine
                             raciale, telles que les politiques d’apartheid, de ségrégation ou de
                             séparation. »
                      c) Le but de la CIEDR est donc de mettre fin, dans le prolongement de
                         la décolonisation et de la postdécolonisation, à toutes les manifesta-
                         tions et politiques gouvernementales de discrimination fondées sur la
                         supériorité ou la haine raciale, et ne concerne pas les questions se rat-
                         tachant à la nationalité.
                      d) Ce sont donc les formes de discrimination « raciale » qui constituent
                         l’objet spécifique de la convention, et non toute forme de discrimina-
                         tion « en général ». Sinon, il y aurait été question d’autres types de
                         discrimination grave fondée sur un marqueur d’identité de groupe,
                         comme ceux basés sur la religion par exemple, ce qui n’est pas le cas
                         en l’espèce. En outre, ce sont d’autres instruments internationaux qui
                         s’intéressent aux questions relatives à la nationalité, ou à la discrimi-
                         nation en général comme la Déclaration universelle des droits de
                         l’homme ainsi que les deux pactes internationaux de 1966 1.
                         4. Par ailleurs, je note que, dans l’affaire de l’Application de la conven-
                      tion internationale pour la répression du financement du terrorisme et de la
                      convention internationale sur l’élimination de toutes les formes de discrimi-
                      nation raciale (Ukraine c. Fédération de Russie), le différend concernait la
                      question de discrimination raciale contre les Tatars et les Ukrainiens de
                      souche — et non les ressortissants ukrainiens — en Crimée (en anglais :
                      « ethnic Ukrainians ») (mesures conservatoires, ordonnance du 19 avril
                      2017, C.I.J. Recueil 2017, p. 120, par. 37). De même, dans l’affaire de
                      l’Application de la convention internationale sur l’élimination de toutes les
                      formes de discrimination raciale (Géorgie c. Fédération de Russie), les par-
                      ties se sont opposées sur la question de savoir si les événements qui se
                      sont déroulés en Ossétie du Sud et en Abkhazie ont été accompagnés
                      d’actes de discrimination raciale contre les habitants de souche géor-
                      gienne — et non les ressortissants géorgiens — de ces régions (en anglais
                      « ethnic Georgians ») (mesures conservatoires, ordonnance du 15 octobre
                      2008, C.I.J. Recueil 2008, p. 387, par. 111). La Cour n’a donc eu l’occa-
                      sion de se prononcer que sur des affaires concernant la discrimination
                      fondée sur l’origine ethnique et non l’« origine nationale ». Ainsi, elle n’a
                      pas eu à traiter de la question de la distinction ou non de cette notion
                      avec celle de la « nationalité ».
                         5. Cette question de la distinction entre « nationalité » et « origine
                      nationale » ne devrait, à mon avis, point permettre de confusion. Il s’agit
                      de deux notions différentes. Un exemple qui illustre bien cette différence

                         1 Voir notamment article 13 du Pacte international relatif aux droits civils et

                      politiques.

                      80




7 Ord 1145.indb 156                                                                                                                            11/06/19 14:31

                      483 	             application de la ciedr (op. diss. salam)

                      est celui du cas notoire de l’internement des citoyens américains d’origine
                      japonaise, à la suite de l’attaque de Pearl Harbor durant la seconde guerre
                      mondiale. Bien qu’ayant la nationalité américaine, ces citoyens ont fait
                      l’objet de discrimination raciale fondée sur leur « origine nationale » et
                      non leur nationalité, et furent regroupés dans les « War Relocation
                      Camps » 2. Un sort de discrimination similaire basé sur l’« origine natio-
                      nale » a également touché un grand nombre de personnes d’origine alle-
                      mande « indépendamment de la nationalité qu’elles portaient alors », dans
                      plusieurs pays, après la première guerre mondiale ainsi que durant et
                      après la seconde.
                         6. Je tiens à souligner aussi que la distinction qui s’impose entre
                      « nationalité » et « origine nationale » est confirmée par les travaux prépa-
                      ratoires de la CIEDR et particulièrement les amendements proposés sur
                      la rédaction de son article premier 3.
                         7. En tout état de cause, si les Etats avaient voulu dire « nationalité »
                      au lieu d’« origine nationale » à l’article premier de la CIEDR, ils auraient
                      pu ainsi l’énoncer. Egalement, ils auraient pu employer le terme « natio-
                      nalité et origine nationale » si leur intention était d’inclure ces deux caté-
                      gories, ce qu’ils n’ont pas fait.
                         8. Je note aussi que, indépendamment de la « grande considération » qui
                      devrait être accordée aux travaux d’un « organe indépendant » tel que le
                      Comité pour l’élimination de la discrimination raciale (voir Ahmadou Sadio
                      Diallo (République de Guinée c. République démocratique du Congo), fond,
                      arrêt, C.I.J. Recueil 2010 (II), p. 664, par. 66), il demeure que les recom-
                      mandations de ce comité ne peuvent être considérées comme une expres-
                      sion d’une pratique ultérieure des parties à la CIEDR (au sens de
                      l’article 31 3) b) de la convention de Vienne sur le droit des traités de 1969).
                         9. Pour conclure, bien que, à mon avis, le différend qui oppose les Par-
                      ties n’entre pas dans le champ d’application de la CIEDR, je note que,
                      dans l’affaire de la Licéité de l’emploi de la force (Yougoslavie c.
                      Royaume‑Uni), la Cour, tout en considérant qu’elle n’avait pas prima facie
                      compétence pour connaître de la requête de la Yougoslavie et qu’« elle
                      ne saurait dès lors indiquer quelque mesure conservatoire que ce soit »
                      (mesures conservatoires, ordonnance du 2 juin 1999, C.I.J. Recueil 1999 (II),
                      p. 839, par. 37), a souligné « que les Etats, qu’ils acceptent ou non la
                      juridiction de la Cour, demeurent en tout état de cause responsables des
                      actes contraires au droit international, y compris au droit humanitaire,
                      qui leur seraient imputables » (ibid., par. 40). Dans cette perspective, elle
                      a demandé aux parties de « veiller à ne pas aggraver ni étendre le diffé-
                      rend » (ibid., par. 41). La Cour a adopté la même démarche dans l’affaire

                         2 Pour l’historique de la question, voir le rapport de la commission du congrès améri-

                      cain « on Wartime Relocation and Internment of Civilians » (CWRIC), publié le 24 février
                      1983 et intitulé « Personal Justice Denied » : https://www.archives.gov/research/japanese-­
                      americans/justice-­denied.
                         3 Voir, entre autres, Nations Unies, doc. A/C.3/SR.1304 ; Nations Unies, doc. A/C.3/

                      SR.130 et Nations Unies, doc. A/6181.

                      81




7 Ord 1145.indb 158                                                                                                 11/06/19 14:31

                      484 	           application de la ciedr (op. diss. salam)

                      des Activités armées sur le territoire du Congo (nouvelle requête : 2002)
                      (République démocratique du Congo c. Rwanda) où, tout en se déclarant
                      également incompétente prima facie pour indiquer des mesures conserva-
                      toires (mesures conservatoires, ordonnance du 10 juillet 2002,
                      C.I.J. Recueil 2002, p. 249, par. 89), elle a souligné « la nécessité pour les
                      Parties à l’instance d’user de leur influence pour prévenir les violations
                      graves et répétées des droits de l’homme et du droit international huma-
                      nitaire encore constatées récemment » (ibid., p. 250, par. 93).
                         10. Dans le même esprit, et tenant compte de l’allégation du Qatar de
                      vulnérabilité de la situation à laquelle font face nombre de ses ressortissants
                      aux Emirats arabes unis depuis le 5 juin 2017, bien que j’estime que la Cour
                      aurait dû se déclarer prima facie incompétente pour indiquer des mesures
                      conservatoires, cela ne l’aurait toujours pas empêchée, dans son raisonne-
                      ment, de souligner la nécessité pour les Parties de ne pas aggraver ou étendre
                      le différend et de veiller à prévenir toute atteinte aux droits de l’homme.
                         11. La conclusion à laquelle je suis parvenu m’amène à ne pas avoir à
                      traiter des autres conditions mentionnées à l’article 22 de la CIEDR.

                      (Signé) Nawaf Salam.




                      82




7 Ord 1145.indb 160                                                                                     11/06/19 14:31

